—Judgment unanimously affirmed. Memorandum: The voluntary and intel*932ligent waiver by defendant of the right to appeal encompasses his contention that defense counsel’s former representation of a victim created an appearance of impropriety or an impermissible conflict of interest (see generally, People v Allen, 82 NY2d 761, 763). In any event, we conclude that defendant’s contention is without merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Felony Driving While Intoxicated.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.